PER CURIAM
Appellant seeks reversal of a judgment committing her for a period not to exceed 180 days. ORS 426.130. She asserts that “there is not clear and convincing evidence in the record that she was mentally ill as defined under ORS 426.005(l)(e)(C)” and that the trial court erred in concluding that she “was mentally ill as defined under” that provision. The state concedes that the record does not contain legally sufficient evidence to support the court’s judgment committing appellant, pursuant to ORS 426.005(l)(e)(C), “as a person with chronic mental illness” and that, accordingly, the trial court’s judgment should be reversed. We agree, and accept the state’s concession.
Reversed.